United States Court of Appeals
                     For the First Circuit


No. 14-1952

          PEDRO LOPEZ, individually and on behalf of a class of
  individuals similarly situated; ABEL CANO, individually and on
      behalf of a class of individuals similarly situated; KEVIN
    SLEDGE, individually and on behalf of a class of individuals
similarly situated; CHARLES DE JESÚS, individually and on behalf
   of a class of individuals similarly situated; RICHARD BROOKS,
  individually and on behalf of a class of individuals similarly
   situated; MASSACHUSETTS HISPANIC LAW ENFORCEMENT ASSOCIATION,
  individually and on behalf of a class of individuals similarly
 situated; ROBERT ALVAREZ, individually and on behalf of a class
  of individuals similarly situated; SPENCER TATUM, individually
     and on behalf of a class of individuals similarly situated;
      SHUMEAND BENFOLD, individually and on behalf of a class of
       individuals similarly situated; ANGELA WILLIAMS-MITCHELL,
  individually and on behalf of a class of individuals similarly
situated; GWENDOLYN BROWN, individually and on behalf of a class
           of individuals similarly situated; LYNETTE PRAILEAU,
  individually and on behalf of a class of individuals similarly
situated; TYRONE SMITH, individually and on behalf of a class of
 individuals similarly situated; EDDY CHRISPIN, individually and
on behalf of a class of individuals similarly situated; DAVID E.
    MELVIN, individually and on behalf of a class of individuals
similarly situated; STEVEN MORGAN, individually and on behalf of
   a class of individuals similarly situated; WILLIAM E. IRAOLO,
  individually and on behalf of a class of individuals similarly
 situated; JOSÉ LOZANO, individually and on behalf of a class of
individuals similarly situated; COURTNEY A. POWELL, individually
     and on behalf of a class of individuals similarly situated;
        JAMES L. BROWN, individually and on behalf of a class of
individuals similarly situated; GEORGE CARDOZA, individually and
   on behalf of a class of individuals similarly situated; LARRY
   ELLISON, individually and on behalf of a class of individuals
similarly situated; DAVID SINGLETARY, individually and on behalf
  of a class of individuals similarly situated; CHARISSE BRITTLE
    POWELL, individually and on behalf of a class of individuals
   similarly situated; CATHENIA D. COOPER-PATERSON, individually
     and on behalf of a class of individuals similarly situated;
          MOLWYN SHAW, individually and on behalf of a class of
   individuals similarly situated; LAMONT ANDERSON, individually
     and on behalf of a class of individuals similarly situated;
       GLORIA KINKEAD, individually and on behalf of a class of
individuals similarly situated; KENNETH GAINES, individually and
  on behalf of a class of individuals similarly situated; MURPHY
   GREGORY, individually and on behalf of a class of individuals
similarly situated; JULIAN TURNER, individually and on behalf of
        a class of individuals similarly situated; NEVA GRICE,
  individually and on behalf of a class of individuals similarly
     situated; DELORES E. FACEY, individually and on behalf of a
         class of individuals similarly situated; LISA VENUS,
  individually and on behalf of a class of individuals similarly
 situated; RODNEY O. BEST, individually and on behalf of a class
  of individuals similarly situated; KAREN VANDYKE, individually
     and on behalf of a class of individuals similarly situated;
      ROBERT C. YOUNG, individually and on behalf of a class of
  individuals similarly situated; ROYLINE LAMB, individually and
    on behalf of a class of individuals similarly situated; LYNN
     DAVIS, individually and on behalf of a class of individuals
similarly situated; JAMES A. JACKSON, individually and on behalf
     of a class of individuals similarly situated; JUAN ROSARIO,
  individually and on behalf of a class of individuals similarly
   situated; LOUIS ROSARIO, JR., individually and on behalf of a
        class of individuals similarly situated; OBED ALMEYDA,
  individually and on behalf of a class of individuals similarly
 situated; DEVON WILLIAMS, individually and on behalf of a class
of individuals similarly situated; JULIO M. TOLEDO, individually
     and on behalf of a class of individuals similarly situated,

                    Plaintiffs, Appellants,

   MARISOL NOBREGA, individually and on behalf of a class of
                individuals similarly situated,

                           Plaintiff,

                               v.

CITY OF LAWRENCE, MASSACHUSETTS; CITY OF METHUEN, MASSACHUSETTS;
  JOHN MICHAEL SULLIVAN, in his capacity as Mayor of the City of
 Lawrence, Massachusetts; WILLIAM MANZI, III, in his capacity as
   Mayor of the City of Methuen, Massachusetts; CITY OF LOWELL,
    MASSACHUSETTS; CITY OF WORCESTER, MASSACHUSETTS; APPOINTING
      AUTHORITY FOR THE CITY OF LOWELL, MASSACHUSETTS; MICHAEL
       O’BRIEN, in his capacity as City Manager of the City of
Worcester, Massachusetts; CITY OF BOSTON, MASSACHUSETTS; CITY OF
     SPRINGFIELD, MASSACHUSETTS; DOMENIC J. SARNO, JR., in his
   capacity as Mayor of the City of Springfield, Massachusetts;
 MASSACHUSETTS BAY TRANSPORTATION AUTHORITY; DANIEL GRABAUSKAS,
      in his capacity as General Manager, Massachusetts Bay
Transportation Authority; BOARD OF TRUSTEES OF THE MASSACHUSETTS
                  BAY TRANSPORTATION AUTHORITY,

                     Defendants, Appellees,

    WILLIAM F. MARTIN, in his capacity as Mayor of the City of
 Lowell, Massachusetts; KONSTANTINA B. LUKES, in her capacity as
  Mayor of the City of Worcester, Massachusetts; COMMONWEALTH OF
      MASSACHUSETTS; PAUL DIETL, in his capacity as Personnel
        Administrator for the Commonwealth of Massachusetts,

                           Defendants.



                          ERRATA SHEET

     The opinion of this Court issued on May 18, 2016, is amended
as follows:

     On page 4, lines 40-41, insert "Massachusetts      Municipal
Association,"   between   "Massachusetts Municipal        Lawyers
Association," and "National Public Employer Labor       Relations
Association".